915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Lee CARTER, Plaintiff-Appellant,v.Elizabeth McCARTER, Defendant-Appellee.
No. 90-5023.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
This pro se Tennessee prisoner appeals the district court's order dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  In his brief on appeal, he requests the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Seeking monetary and declaratory relief, David Lee Carter claimed that defendants deprived him of meaningful access to the courts in violation of his constitutional rights.  He alleged that defendants' misrepresentations to the court in another otherwise unrelated action prevented service of process on a putative defendant in that action.


3
Upon review, we conclude that the complaint is frivolous because Carter asserts the infringement of a nonexistent legal interest.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The allegation that defendants refused to accept service for a putative party whose name was misspelled does not present a constitutional claim.


4
Accordingly, the request for appointment of counsel is denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.